19-11845-shl     Doc 104         Filed 06/22/20 Entered 06/22/20 15:35:43         Main Document
                                              Pg 1 of 2




                D: +1 212-225-2086
               jrosenthal@cgsh.com


                                                       June 22, 2020

VIA ELECTRONIC MAIL AND ECF

The Honorable Sean H. Lane
United States Bankruptcy Court for the Southern District of New York
One Bowling Green
New York, NY 10004-1408
shl.chambers@nysb.uscourts.gov


               Re:      In re BSG Resources Limited, No. 19-11845 (SHL)

Dear Judge Lane:

                On behalf of Vale S.A. (“Vale”), we write to provide the Court with a brief update
concerning these proceedings. While there remain outstanding disputes concerning
confidentiality (which have been briefed for Your Honor) and assertions of privilege (on which
the parties are making submissions to the Discovery Neutral), in the interest of moving these
proceedings to closure, Vale nevertheless proceeded last week with the videoconference
depositions of Joint Administrator William Callewaert and BSGR director Peter Driver. It is our
hope to conduct the remaining two depositions, of Joint Administrator Malcolm Cohen and
BSGR director Dag Cramer, promptly after resolution of the aforementioned open issues so that
the parties can advance toward the recognition hearing.

                We remain available at the Court’s convenience to schedule argument on the
confidentiality dispute, which is fully briefed. See ECF Docket Nos. 94, 97 and 100. The
Court’s adjudication of this pending motion will further the case as it could obviate the need for
additional work or potential disagreement with regard to the designation of the Callewaert and
Driver transcripts and whether the courtroom will need to be cleared when they are presented.

               While we had understood that Your Honor intended to schedule a hearing on this
motion, to the extent the Court believes it would be more efficient to rule on the papers, we
wanted to note that the Joint Administrators submitted a 30-page reply – 50% longer than
19-11845-shl     Doc 104      Filed 06/22/20 Entered 06/22/20 15:35:43            Main Document
                                           Pg 2 of 2
Hon. Sean H. Lane, p. 2


permitted – without seeking either Vale’s consent or leave of the Court. Vale prefers to address
the issues raised in the Joint Administrators’ over-length reply at oral argument, but if the Court
is contemplating resolving the dispute on papers, Vale respectfully requests the right to submit a
letter response of no more than four pages.




                                                  N
                                                  Respectfully submitted,



                                                  Jeffrey A. Rosenthal
